Citation Nr: 0813985	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  03-35 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disorder (GERD).  

2.  Entitlement to service connection for hemorrhoids.  

3.  Entitlement to an evaluation in excess of 20 percent for 
status post left shoulder surgery for recurrent dislocations.  

4.  Entitlement to an evaluation in excess of 30 percent for 
status post osteotomy, left hip, for billonodular synovitis, 
from May 7, 2007 forward, and in excess of 20 percent prior 
to May 7, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1991 to 
September 2002.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In April 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  

Good cause having been shown, this case has been advanced on 
the docket.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 
20.900(c) (2007). 

In a substantive appeal received by VA in November 2003, the 
veteran perfected appeals to the Board of the RO's denial of 
service connection for dermatitis, a left groin strain, and 
conjunctivitis.  In a February 2007 written statement, the 
veteran withdrew his appeal as to these issues.  See 38 
C.F.R. §§  20.202, 20.204 (2007).  Hence, these issues are 
not before the Board.  

Importantly, the Board notes that the veteran has indicated 
that he underwent a left hip arthroplasty in November 2007.  
Service connection has been established for a left hip 
disorder.  This raises the issue of a temporary total 
disability rating.  The Board refers the matter to the RO for 
appropriate action.  

The issues of higher evaluations for the veteran's left hip 
and left shoulder disabilities are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's hemorrhoids had onset during service.  

2.  The veteran's GERD had onset during service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hemorrhoids have 
been met.  38 U.S.C.A §§ 1110, 5107 (West Supp. 2005); 38 
C.F.R. §§ 3.102, 3.303 (2007).

2.  The criteria for service connection for GERD have been 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

The veteran contends that service connection is warranted for 
GERD, asserting that he was first diagnosed with GERD 
approximately two years prior to separation from service, but 
that the evidence of the diagnosis has since been lost.  He 
contends that service connection is warranted for 
hemorrhoids, asserting that he was troubled by hemorrhoids 
following left shoulder surgery during service (Hearing 
transcript at 21) and, as stated in his November 2003 
substantive appeal, following left hip surgery in March 2002.  

Service medical records show that the veteran was treated for 
a left shoulder dislocation from October 1993 to March 1994 
and underwent left shoulder surgery in August 1997.  He 
underwent a left hip trochanteric osteotomy, surgical 
dislocation and debridement of pigmented villonodular 
synovitis in March 2002.  Other than continued left hip 
symptoms, a report of examination of the veteran, apparently 
for Medical Board proceedings, was unremarkable.  Service 
medical records are absent for mention of GERD or 
hemorrhoids.  This is evidence against the veteran's claims 
because it tends to show that these disorders were not 
present during service.  

In December 2002, the veteran underwent a general VA medical 
examination, via QTC Medical Services, including an air 
contrast upper gastrointestinal study showing moderate 
gastroesophageal reflux.  During the examination he reported 
that he has suffered from heartburn since 2001 and that he 
has had hemorrhoids since 1994, which flare up two or three 
times per year.  

Physical examination revealed mild internal hemorrhoids.  
Following physical examination, the examiner provided 
diagnoses of hemorrhoids and GERD.  The examination report 
therefore is favorable to the veteran's claims because the 
examiner established that the veteran had the claimed 
disorder.  No opinion as to onset or etiology of these 
conditions was provided.  

In April 2004, the veteran again underwent a VA examination.  
That examiner recorded the veteran's history that he had been 
suffering from GERD since 1997 and hemorrhoids since 2002 and 
provided a diagnosis of external hemorrhoids.  Somewhat 
confusingly, the examiner stated that there was no diagnosis 
of GERD "because there is no pathology to render a 
diagnosis.  It does not cause significant anemia.  It does 
not cause malnutrition"  

Unlike the December 2002 examination, there is no indication 
that the April 2004 examiner conducted any diagnostic tests 
to determine if the veteran had GERD.  From the face of the 
report, his statement as to pathology was based on the lack 
of signs of malnutrition or anemia.  While these are factors 
to be considered when evaluating the proper rating to be 
assigned for GERD, the presence or absence of malnutrition 
and anemia are not determinative of whether the veteran has 
GERD.  See 38 C.F.R. § 4.114, Diagnostic Code 7305 (allowing 
for different ratings depending on whether or not duodenal 
ulcer results in anemia and weight loss).  

However, the examiner apparently acknowledged that the 
veteran has GERD as he indicated that the veteran's GERD did 
not cause anemia or malnutrition.  Other than merely 
confirming that the veteran still suffered from hemorrhoids, 
the examination report is of no probative value.  

Clear from the post-service medical evidence is that as of 
December 2002, the veteran suffered from hemorrhoids and 
GERD.  The examination reports do not address the important 
issue as to these claims (the onset of the veteran's GERD and 
hemorrhoids).  Regardless, given the timing of the veteran's 
separation from service, filing of his claims, the first post 
service examination; along with his testimony as to onset of 
symptoms of these disorders, the Board finds that the issue 
of service connection can be determined without another 
medical examination or opinion.  

A DD214 is of record showing that the veteran was separated 
from active service on September 13, 2002.  His initial 
application for VA disability compensation benefits was 
received by VA that same date.  That application does not 
mention GERD or hemorrhoids.  The first mention of GERD and 
hemorrhoids is listed under CLAIMED CONDITIONS in the 
examination report, dated December 6, 2002.  At that time he 
was found to have these disorders.  The close proximity in 
time of the veteran's separation from service and this 
examination report is evidence favorable to the veteran's 
claim as it shows that the hemorrhoids and GERD were present 
very near his discharge from service and implies that the 
disorders were also present during his service.  

Neither GERD nor hemorrhoids are conditions for which a 
presumption of service incurrence is applicable.  See 38 
C.F.R. §§ 3.307, 3.309 (2007).  However, this does not bar a 
grant of service connection for these disorders merely 
because there is no service medical record evidence of the 
disorders.  Rather, the close proximity in time of diagnoses 
of these disorders to service is evidence which the Board 
must weigh along with the other evidence of record.  

Other evidence favorable to the veteran's claims is his own 
report of observable symptoms.  Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  38 C.F.R. § 3.303(a) states that each 
disabling condition shown by a veteran's service records, or 
for which he seeks a service connection must be considered on 
the basis of the places, types and circumstances of his 
service as shown by service records, the official history of 
each organization in which he served, is medical records and 
all pertinent medical and lay evidence.  

As in any service connection claim, the weight to be assigned 
to evidence, including the credibility of the veteran's lay 
testimony, is determined by the Board.  Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. June 2006).  The 
mere absence of corroborating medical evidence does not, in 
and of itself, render the veteran's lay statements 
incredible.  Id.  Here, the Board finds the veteran to be 
credible, and hence, assigns significant weight to his 
testimony as to onset of symptoms of his GERD and hemorrhoids 
during service.  

The Board has not neglected to consider that the veteran has 
offered statements that could be construed as contradictory.  
His reports of symptoms of hemorrhoids after the 1997 
shoulder surgery and the 2002 hip surgery are expressed in a 
manner that indicated these two distinct times were the 
initial manifestations of his hemorrhoids.  While this does 
inject some doubt as to the veracity of his reports, the 
Board finds the contradiction too tenuous and slight to draw 
the veteran's credibility into question.  

In short, the veteran's own reports of symptoms during 
service and the nearness to separation from service to 
diagnoses of GERD and hemorrhoids outweigh the absence of 
notations of GERD and hemorrhoids in the service medical 
records.  The Board finds the preponderance of the evidence 
to show that the veteran's GERD and hemorrhoids had onset 
during his active service and persisted post service.  Hence, 
the claims for service connection for GERD and hemorrhoids 
must be granted.  The nature and extent of these disorders 
are not at issue before the Board at this time.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

ORDER

Service connection is granted for hemorrhoids.  

Service connection is granted for GERD.  


REMAND

During the April 2008 hearing, the veteran indicated that he 
had recently undergone surgery of his left hip.  He has 
submitted VA treatment records documenting removal of screws 
from his left hip and a total left hip arthroplasty, 
performed in November 2007.  

In order to apply the Schedule of Rating Disabilities, 
accurate and fully descriptive examinations are required.  38 
C.F.R. § 4.1.  When available evidence is too old for an 
adequate evaluation of the veteran's current condition, VA's 
duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Given the 
veteran's recent left hip surgery, a VA examination is 
necessary to determine the severity of the veteran's left hip 
disability.  See 38 U.S.C.A.  § 5103A (West 2002); see also 
38 C.F.R. §§ 4.29, 4.30 (2007).  

During the April 2008 hearing, the veteran testified that he 
experiences numbness in his left shoulder and left arm and 
that he is unable to raise his left arm to shoulder level.  
VA last examined the veteran's left shoulder in April 2004.  
The record is absent for reports of numbness at that time.  
Of concern, is whether the veteran suffers from neurological 
manifestations of his service-connected left shoulder 
disorder that are separate and distinct, and do not overlap 
orthopedic manifestations; and thus subject to a separate 
rating.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  

Additionally, while the veteran demonstrated motion of his 
left arm during the hearing, hearing transcript at 8, an 
examination is in order to clinically determine the range of 
motion of the veteran's left arm.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran corrective VCAA 
notice as to how VA assigns disability 
ratings and effective dates, such notice 
should be consistent with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Obtain and associate with the claims 
file any records of VA treatment since 
March 2007, not already associated with 
the claims file.  

3.  Schedule the veteran for an 
examination of his left shoulder.  The 
veteran's claims file and a copy of this 
Remand must be provided to the examiner 
and the examiner is asked to review the 
claims file in conjunction with the 
examination.  

The examination should include range of 
motion testing as well as neurologic 
testing, including any diagnostic tests, 
such as a nerve conduction study; if 
indicated.  

The examiner is asked to identify and 
describe any current symptomatology, 
including any functional loss associated 
with the veteran's left shoulder 
disability due to more or less movement 
than normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy 
of disuse, pain on pressure or 
manipulation, muscle spasm, or any other 
factor.  The examiner should specify any 
additional range-of-motion loss due to any 
of the above factors.  If there is no 
evidence of any of the above factors on 
examination, the examiner should so state.

The examiner should also inquire as to 
whether the veteran experiences flare- 
ups.  If so, the examiner should describe, 
to the extent possible, any additional 
functional loss or limitation of motion 
during such flare-ups.

The examiner is asked to determine if the 
veteran has a neurologic disability of his 
left shoulder.  If the examiner determines 
that the veteran has a neurologic 
disability, the examiner should provide a 
description of the extent of the injury 
and state an opinion as to whether it is 
due to his service-connected left shoulder 
disability or his active service.  The 
nature of the neurologic disability, if 
any, should be indicated.

The RO should advise the veteran that 
failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for his claim.

4.  At an appropriate time, taking into 
consideration the date of his most recent 
left hip surgery, schedule the veteran for 
a VA examination to determine the nature 
and severity of his left hip disability.  
The veteran's claims file and a copy of 
this Remand must be provided to the 
examiner and the examiner is asked to 
review the claims file in conjunction with 
the examination and indicate whether the 
claims file was reviewed.  

The examination must include range of 
motion findings.  The examiner is asked to 
identify and describe any current 
symptomatology, including any functional 
loss associated with his left hip 
disability due to more or less movement 
than normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy 
of disuse, pain on pressure or 
manipulation, muscle spasm, or any other 
factor.  The examiner should specify any 
additional range-of-motion loss due to any 
of the above factors.  If there is no 
evidence of any of the above factors on 
examination, the examiner should so state.

The examination should include any test or 
study deemed necessary by the examiner. 

The examiner should also inquire as to 
whether the veteran experiences flare-ups.  
If so, the examiner should describe, to 
the extent possible, any additional 
functional loss or limitation of motion 
during such flare-ups.

5.  After completing this development, the 
RO should readjudicate the increased 
rating issues on appeal, considering any 
new evidence secured since the last 
supplemental statement of the case dated 
June 2007.  If the disposition remains 
unfavorable, the RO should furnish the 
veteran and his representative with a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


